IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MATTHEW J. GAGNON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5819

ABC SIGN PRODUCTS and
HARTFORD CASUALTY
INSURANCE COMPANY,

      Appellees.


_____________________________/

Opinion filed October 4, 2017.

An appeal from an order of Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: October 21, 2015.

Bill McCabe, Longwood, and Jonathan E. Bukowski, Orlando, for Appellant.

James N. McConnaughhay of McConnaughhay, Coonrod, Pope, Weaver & Stern,
P.A., Tallahassee, and Elizabeth V. Bogle of McConnaughhay, Coonrod, Pope,
Weaver & Stern, P.A., Pensacola, for Appellees.


PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.